Citation Nr: 0735330	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-02 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension, to include as secondary to service-connected 
post traumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 20 percent for 
partial lobectomy right upper lobe.

3.  Entitlement to a compensable evaluation for scars from 
bullet wound, entrance right nipple areas, exit posterior 
chest.  

4.  Entitlement to an evaluation in excess of 10 percent for 
PTSD.  

5.  Entitlement to an evaluation in excess of 20 percent for 
right thoracotomy, scar, with damage to muscle groups I and 
II; three tube site scars. 

6.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  

7.  Entitlement to an evaluation in excess of 10 percent for 
right ulnar neuritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  During the hearing, the veteran 
withdrew an appeal for an increased rating for right ulnar 
neuritis.  Hearing transcript at 2.  

The issues of entitlement to an evaluation in excess of 20 
percent for service-connected right thoracotomy, scar, with 
damage to muscle groups I and II, three tube site scars, and 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU) are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hypertension, to include as 
secondary to service-connected PTSD, was denied by the RO in 
a December 2001 rating decision.  The veteran did not appeal.  

2.  Evidence received since December 2001 rating decision, 
that is not cumulative or redundant of evidence previously of 
record, does not raise a reasonable possibility of 
substantiating the claim for service connection hypertension, 
to include as secondary to service-connected PTSD.  

3.  The veteran's partial lobectomy right upper lobe, results 
in a forced expiratory volume in one second (FEV-1) of 59 
percent predicted, pre-bronchodilator and 64 percent 
predicted, post-bronchodilator; a ratio of forced expiratory 
volume in one second  to forced vital capacity (FEV-1/FVC) of 
67 percent pre-bronchodilator and 72 percent post-
bronchodilator, and a diffusion capacity of the lung to 
carbon monoxide by the single breath method (DLCO(SB)) of 99 
percent predicted; and does not result in a maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  

4.  The veteran's gunshot wound entrance and exit scars have 
an area less than 39 square centimeters, are not painful upon 
examination, and are not unstable.  

5.  The veteran's PTSD results in symptoms including mild 
depression and transient symptoms of suicidal ideation but 
the evidence of record does not show that the veteran's PTSD 
results in occasional decrease in work efficiency or 
intermittent periods of inability to perform occupational 
tasks.  

6.  During the July 2007 Board hearing, prior to the 
promulgation of a decision in the appeal, the veteran stated 
that he wanted to withdraw his claim for an increased 
evaluation for right ulnar neuritis.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

3.  The criteria for a 30 percent evaluation, but no higher, 
have been met for the veteran's partial lobectomy, right 
upper lobe.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6544 (2007).

4.  The criteria for a compensable rating for scars from 
bullet wound, entrance right nipple areas, exit posterior 
chest, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 
7802, 7803, 7804 (2007).

5.  The criteria for an evaluation in excess of 10 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2007).  

6.  The criteria for withdrawal of a substantive appeal 
pertaining to entitlement to increased evaluation right ulnar 
neuritis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not provided with notice as to 
assignment of effective dates for any of his claims or notice 
as to assignment of disability ratings should his claim for 
service connection for hypertension be reopened and allowed.  
However, no prejudice to the veteran can result from these 
defects.  As to the claims that the Board is denying, any 
questions as to these downstream elements are moot.  As to 
the claim for an increased rating for partial lobectomy, 
right upper lobe, which the Board is granting, the RO will 
assign the effective date in the first instance and the 
veteran will have the opportunity to appeal that assignment.  

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In an April 2003 letter, the RO informed the veteran that he 
must submit new and material evidence to reopen his claim for 
entitlement to service connection for hypertension.  He was 
told that his claim for service connection for hypertension 
as secondary to PTSD had previously been denied because the 
condition was not incurred in service or within one year 
after service.  This letter informed the veteran that in 
order to reopen this claim he would have to submit evidence, 
not previously considered, showing the condition was incurred 
in or aggravated by his active duty.  The veteran was also 
informed of the requirements to establish service connection, 
that is, evidence of a current disability, evidence of an 
event, disease, or injury during service, and a relationship 
between the two.  Additionally, he was given notice of the 
requirements of establishing service connection for 
hypertension on a secondary basis.  That is, he was told that 
in order to prove his claim for service connection for 
hypertension secondary to service-connected PTSD, he must 
submit medical evidence showing that this condition was the 
result of his service-connected disability.  

This notice was technically correct, as far as it went.  
During the July 2007 hearing, the veteran's representative 
asked the veteran if any doctor had ever told him that his 
post traumatic stress disorder was aggravating his 
hypertension.  Hearing transcript at 7.  He responded in the 
affirmative and referred to statements he attributed to a VA 
psychiatrist.  Id.  Following this testimony, the undersigned 
addressed the veteran, offering to keep the record open for 
60 days so that the veteran could submit evidence that his 
PTSD had aggravated his hypertension.  Id. at 8.  During 
several interchanges between the veteran and his 
representative, it was made clear to the veteran that he 
should submit information showing a relationship between his 
PTSD and any hypertension.  Id. at 9.  The interchanges 
between the veteran and his representative and the 
undersigned sufficiently informed the veteran that he could 
reopen and substantiate his claim by submitting evidence that 
showed this current hypertension to have been aggravated or 
caused by his PTSD.  The veteran has not submitted the 
requested information.  

In determining whether further action is needed to correct a 
notice deficiency, the Board must consider whether 
adjudication of the veteran's claim without further action 
will result in prejudice to the veteran.  See Sanders v. 
Nicholson, 487 F.3d 881, 887 (Fed. Cir. 2007).  Here, any 
content deficiency in the April 2003 letter, as it applied to 
new and material evidence and to aggravation of his 
hypertension, was cured by the interchanges on the record 
described above.  The veteran was clearly made aware that 
evidence showing a relationship between his PTSD and any 
hypertension was crucial to his claim.  Id. (stating that 
actual knowledge on the part of the claimant cures any defect 
in notice).  To the extent that the veteran has acquired this 
actual knowledge after the RO initially decided his claim, he 
has had sufficient time and opportunity, indeed, even 
specific instructions in this case, to provide evidence of a 
relationship between his PTSD and hypertension.  Therefore, 
proceeding with adjudication of his appeal will not result in 
prejudice as the result of any Kent notice deficiencies.  

As indicated below, the veteran has withdrawn his appeal as 
to the issue of an increased rating for right ulnar neuritis.  
Therefore, as this withdrawal removes the Board's 
jurisdiction over this issue, a discussion of whether VCAA 
notice was met regarding this claim is not in order.  

VA satisfied the duty remaining duty to notify by means of 
the April 2003 letter.  This letter was provided to the 
veteran prior to the initial adjudication by the RO in June 
2003.  The veteran was informed of the requirements of  
successful service connection claim, and of his and VA's 
respective duties in obtaining evidence.  He was also told 
that in order to establish a higher level of compensation the 
evidence must show that the disabling effects of his 
disability had increased in severity.  He was asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The content and timing of this notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  All records for which the veteran 
sought VA assistance in obtaining, have been obtained.  The 
veteran was afforded appropriate VA examinations in April 
2003.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); Kent 
v. Nicholson, 20 Vet. App. 1 (2006), Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Service connection - hypertension

The veteran contends that he currently suffers from 
hypertension that is the result of his service.  During the 
July 2007 hearing, he testified that he was placed on 
medication for hypertension during service.  Hearing 
transcript at 7 - 8.  He also testified that his PTSD has 
either aggravated or caused his hypertension.  Id.  Thus, he 
is seeking service connection for hypertension both on a 
direct basis and as secondary to service-connected PTSD.  See 
38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.310.  

In a December 2001 rating decision, the RO denied a claim for 
hypertension, both on a direct basis and as secondary to 
service-connected PTSD.  That same month, the veteran was 
notified of that decision and of his appellate rights.  He 
failed to perfect an appeal of that decision to the Board.  
See Letter from RO to the veteran, dated February 21, 2003.  
Thus, the December 2001 decision became final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  

In March 2003, the appellant filed to reopen his claim.  As a 
general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely 
upon the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  However, if the claimant can 
thereafter present new and material evidence, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2007); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999). 

In the December 2001 rating decision, the RO stated that 
service connection for hypertension as secondary to PTSD was 
denied because there was no evidence of a link between the 
veteran's service-connected PTSD and hypertension.  Service 
connection on a direct basis was denied because there was no 
evidence of complaint, treatment, or diagnosis of 
hypertension in service.  

Evidence of record at the time of the December 2001 decision 
included service medical records, VA treatment records from 
1999 to 2001, and two VA examination reports, dated in 
December 1972 and April 2001.  Evidence received since the 
December 2001 decision includes VA treatment records, reports 
of VA examinations in April 2001 and April 2003, and medical 
records related to a workman's compensation claim for injury 
of the veteran's right shoulder and chest in 2001.  

None of the evidence received since the December 2001 
decision makes mention of a connection between the veteran's 
hypertension and either his active service or his service-
connected PTSD.  During the July 2007 hearing, the veteran's 
representative asked him if a doctor had ever told him that 
his PTSD was aggravating his hypertension.  He responded 
"[y]es, the psychiatrist diagnosed me, it does serious."  
Hearing transcript at 7.  He also testified to the effect 
that his blood pressure was monitored during service and that 
he had been prescribed medication during service, although 
his testimony was unclear as to whether he was asserting that 
he was simply given medication during service as opposed to 
medication to control hypertension.  Id. at 7 - 8.  The 
undersigned agreed to hold the record open for 60 days to 
give the veteran an opportunity to obtain a medical opinion 
from his psychiatrist as to any connection between his 
hypertension and his PTSD.  Id. at 8 - 9.  That time period 
has expired and no additional evidence has been submitted to 
VA regarding this issue.  

The Board finds the veteran's testimony as to what a 
physician told him on this matter to not be new or material 
evidence as this testimony amounts to little more than a 
reiteration of his previous contentions.  Nor is the 
veteran's testimony as to the nexus opinion of a physician 
competent evidence of the asserted nexus.  In that regard, 
the Board has considered the recent language by the Court of 
Appeals for the Federal Circuit (Federal Circuit) that a 
layperson is competent to report a contemporaneous medical 
diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, a medical nexus opinion is considerably more 
complex than a mere diagnosis, and a layperson's report of a 
nexus opinion is not competent evidence.  See Id. (explaining 
in footnote 4 that a veteran is competent to provide a 
diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions); see also Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).  
 
As to the veteran's testimony that his blood pressure was 
monitored during service and that he may have been given 
medication related to his blood pressure during service, the 
Board finds that the veteran is not competent to provide 
evidence as to the diagnosis of hypertension, as opposed to 
merely the routine recording or monitoring of his blood 
pressure during service.  The diagnosis of hypertension is 
not so simple a medical question that a layperson is 
competent to provide a medical opinion based upon the 
measurement of his blood pressure and prescription of an 
unspecified drug.  See Jandreau, supra.  

None of the submitted evidence raises a reasonable 
possibility of substantiating the veteran's claim.  As new 
and material evidence has not been submitted, the petition to 
reopen a claim for entitlement to service connection for 
hypertension must be denied.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2007).  


Partial lobectomy, right upper lobe

Ratings for restrictive lung disease, including post surgical 
residual, (lobectomy, pneuonectomy, etc.) are evaluated under 
the General Rating Formula for Restrictive Lung Diseases.  38 
C.F.R. § 4.97, Diagnostic Code 6844.  This involves 
measurements obtained from pulmonary function tests (PFTs) 
including forced expiratory volume in one second (FEV-1), the 
ratio of Forced Expiratory volume in one second to Forced 
Vital Capacity (FEV-1/FVC), and Diffusion Capacity of the 
Lung to Carbon Monoxide by the Single Breath Method (DLCO 
(SB)).  

Under this General Formula a 100 percent rating is assigned 
where PFTs show an FEV-1 less than 40 percent of predicted 
value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less 
than 40 percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure); right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catherization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  Id.  A 60 percent rating is 
assigned where PFTs show FEV-1 of 40 to 55 percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 40 to 55 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  Id.  A 30 percent 
rating is assigned where PFTs show FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56 to 65 predicted.  Id.  

Note (3) under this General Formula, states that gunshot 
wound of the pleural cavity with bullet or missile retained 
in lung, pain or discomfort on exertion, or with scattered 
rales or some limitation of excursion of diaphragm or of 
lower chest expansion shall be rated at least 20-percent 
disabling.

A new regulation, 38 C.F.R. § 4.96, clarifying evaluation of 
respiratory conditions, became effective October 6, 2006.  
See 71 Fed. Reg. 52458-460 (Sept. 6. 2006). This rule applies 
to applications received on or after October 6, 2006.  Id.  
As the veteran's application was received prior to this date, 
the rule is inapplicable to his claim.

Of record are results of  PFTs conducted in April 2003.  
These show the veteran to have an FEV-1 of 59 percent 
predicted pre-bronchodilator and 64 percent predicted, post-
bronchodilator, an FEV-1/FVC of 67 percent pre-bronchodilator 
and 72 percent post-bronchodilator, and a DLCO of 99 percent 
predicted.  

The Board is aware of a post-service work related injury of 
the veteran's right shoulder and anterior right chest in 
January 2001.  Of record are treatment reports of this injury 
from John Ledbetter M.D., from October to December 2001, and 
from James S. Finley, M.D. from April to September 2001.  
There is no mention of pulmonary problems resulting from this 
injury.  Rather, these reports indicate only that the veteran 
had myofascial pain and muscle pain of the shoulder, chest 
wall, and pectoral muscle.  Therefore, there is no evidence 
of record to indicate that the April 2003 PFT results reflect 
other than disability resulting from his service- connected 
partial lobectomy, right upper lobe.  

Here, the highest value obtained for FEV-1 was 64 percent of 
the predicted value.  This satisfies the criteria for a 30 
percent rating.  However, no evidence of record shows that 
the veteran has an FEV-1 of 55 percent predicted or less, an 
FEV-1/FVC of 55 percent or less, or a DLO (SB) of 55 percent 
predicted or less, or that he has ever been found to have a 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Therefore, a rating of 30 percent, 
but no higher, is warranted for the veteran's service-
connected partial lobectomy right upper lobe.  


Scars - exit and entrance wounds

A December 1972 VA examination report established that the 
veteran's service- connected gunshot wound resulted in an 
entrance scar just medial to his right nipple and an exit 
scar in the right scapular region.  

In April 2001, the veteran underwent VA examination of his 
skin.  The examiner found a small, less than one-half 
centimeter, entrance wound scar above the right nipple which 
was indistinguishable from the surrounding skin.  He also 
reported the exit wound scar as eight centimeters in size but 
unremarkable.  There is no mention of pain or tenderness.  
The veteran again underwent VA examination of his skin in 
April 2003.  That examiner also reported the entrance wound 
scar and described the exit wound scar as five and one-half 
centimeters in size.  This same examiner reported tenderness 
of a larger, thoracotomy scar, addressed in a separate 
section of this decision.  However, the examiner did not 
report the veteran's exit or entrance wound scars to be 
tender, painful, or unstable.  

Also of record is an April 2003 report of examination of the 
veteran's torso.  Again, the examiner noted the entrance and 
exit wound scars, as well as the chest tube scars, 
thoracotomy scar, and tracheotomy scar.  This examiner also 
provided detail as to the thoracotomy scar, finding it 
painful on palpation.  However, he made no mention of pain on 
palpation, or of any instability, of the exit or entrance 
wound scars.  

Nor does any other evidence of record, including statements 
by the veteran, provide any indication that the  entrance and 
exit wound scars are painful, tender, or unstable.  Of note 
is that neither in March 2003 claim, or in any other 
communication associated with this claim, has the veteran 
asserted that his exit wound scar has undergone any changes.  
As to the entrance wound scar, his only statement regarding 
that scar is found in his March 2003 claim, where he 
contended only that this scar had "increased in severity and 
should be compensable."  

The veteran's entrance and exit wound scars are currently 
evaluated as non-compensable under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  This Diagnostic Code provides for 
evaluation of scars based upon limitation of function of the 
affected part.  However, the veteran is in receipt of 
benefits for disability characterized to include injuries of 
muscle groups I and II.  Evaluation of the same 
manifestations of a disability under different diagnoses, a 
process called "pyramiding", is to be avoided.  See 38 
C.F.R. § 4.14; VAOPGCPREC 9-04.  Furthermore, the record is 
absent for any evidence that the veteran's entrance and exit 
wound scars cause limitation of function.  For these 
independent reasons, a rating under Diagnostic Code 7805 
would be inappropriate.  

After considering criteria under applicable diagnostic codes 
for rating scars, the Board has determined that the veteran's 
gunshot wound exit and exit scars do not satisfy the any 
criteria for a compensable rating.  Diagnostic Code 7801 and 
7802 both provide for compensable ratings only where the area 
or areas of the scars exceed 39 square centimeters.  
Diagnostic Code7803 provides a compensable rating for 
superficial unstable scars and Diagnostic Code 7804 provides 
for a compensable rating for superficial scars painful on 
examination.  Because the area of his exit and entrance wound 
scars do not approach 39 square centimeters, a compensable 
rating under either Diagnostic Code 7801 and 7802 is not 
warranted.  As no evidence of record, including two 
examination reports, show the veteran's exit and entrance 
wound scars to be painful or unstable, ratings under 
Diagnostic Codes 7803 and 7804 would be inappropriate.  
Indeed, precluding ratings under these latter codes is the 
description of the veteran's exit and entrance wound scars as 
unremarkable, and the absence of any pain connected with 
these scars in reports that detail pain on palpation of his 
thoracotomy scar. 

Because the skin disability resulting from the veteran's 
entrance and exit wound scars fails to meet any applicable 
criteria for a compensable rating, his claim for entitlement 
to a compensable rating for these scars must be denied.  


PTSD

The veteran's PTSD is currently evaluated as 10 percent 
disabling.  A 10 percent evaluation is warranted where there 
is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. Part 4, Diagnostic Code 9411 (2007).  

A 30 percent rating is assigned where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

It is further noted that the nomenclature employed in the  
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2007).  The DSM-IV contains a Global  
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.  

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental  Disorders (4th. ed., 1994).  GAF scores 
ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  GAF 
scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in  
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  GAF scores ranging 
between 31 and 40 are assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family and is unable to work).  Id.  

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v.  Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2007).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2007).

Service connection was established for PTSD in a February 
2002 rating decision.  A 10 percent rating was assigned and 
that rating remained in place until the veteran filed his 
claim for an increase in March 2003.  

In April 2001, the veteran underwent a VA examination to 
determine the severity of his PTSD.  While this examination 
was conducted prior to the veteran's assertion that his PTSD 
had increased in severity, a later examination report, 
described below, referenced the findings in the April 2001 
report.  Thus, the results of the April 2001 report are 
relevant to the veteran's current claim.  

During the April 2001 examination, the veteran reported that 
he led a solitary life but he did have a girlfriend.  The 
examiner indicated that the veteran appeared clean although 
the examiner implied that the veteran's hair and beard may 
have been need of attention.  There was no history of 
violence, assaultiveness, or suicide attempts.  Mental status 
examination found the veteran to have no impairment of 
thought process or communication; he was alert and oriented, 
and denied any homicidal or suicidal thoughts.  The veteran 
was observed to have fairly good attention to hygiene and 
activities of daily living were good.  He recalled the same 
four out of four objects although remote memory was not as 
good.  He denied obsessive or ritualistic behavior.  Speech 
was rather slow, almost halting at times and obscure.  There 
was no finding of panic attacks but he indicated that he did 
not go anywhere where he would be uncomfortable.  The veteran 
denied somatoform problems. However, he did have sleep 
impairment resulting from dreams and nightmares.  

The examiner indicated that the veteran's PTSD resulted 
primarily in distress around other people and a prior 
preference to be alone.  As to psychometric testing, the 
examiner indicated that such was performed and that the 
automated interpretation of psychometric tests indicated 
questionable validity due to quite high disclosure and very 
low other two validity scales.  The veteran's avoidant, 
compulsive scales were elevated as were his anxiety and 
dysthymia scales.  As a diagnostic formulation, the examiner 
stated that testing showed some amplification of pathology.  
This examiner provided separate diagnoses for mild PTSD, 
alcohol abuse, suspected, and avoidant personality disorder.  
He assigned the veteran a GAF score of 65 to 68 as due to 
PTSD alone and of 55 when considering the veteran's alcohol 
abuse and avoidant personality.  

In May 2003, the veteran underwent another VA examination 
regarding his PTSD.  Again, the veteran reported that he 
tended to avoid other people.  However, his adult child 
sometimes lived with the veteran as did his girlfriend.  The 
veteran reported difficulty sleeping, primarily due to 
dreams, and suicidal thoughts that passed quickly.  
Psychometric evaluation was deemed to be unnecessary as 
sufficient diagnostic impressions were determined from review 
of the veteran's claims file, medication files, and clinical 
interview.  The examiner indicated that, the veteran 
presented similarly to his previous PTSD examination and 
that, except for depression, mental status examination 
yielded no serious emotional or decompensatory problems.  As 
to occupational impairment, the examiner stated that from a 
mental standpoint there was no problem with the veteran's 
ability to work.  A diagnosis of mild PTSD, with depression 
was provided and the examiner added that there was a question 
as to occasional substance abuse as a form of self-
medication.  He also diagnosed the veteran with avoidant 
personality disorder and provided an Axis IV diagnosis of 
social alienation.  A GAF score of 65 was assigned.  

VA outpatient records of treatment for the veteran's PTSD 
show that from February through December 2005, practitioners 
assigned the veteran GAF scores lower than those resulting 
from the April 2003 examination.  In particular, he was 
assigned a GAF score of 38 in February and March 2005, 
indicative of major impairment, and scores ranging from 43 to 
48 from September to December 2005, indicative of serious 
impairment or symptoms.  However, in May 2006, he was 
assigned a GAF of 55, more in line with the findings on his 
earlier examinations, and, significantly, had no suicidal or 
homicidal ideation.  Also considered is the veteran's 
testimony that he currently has daily suicidal thoughts, 
sometimes on a daily basis.  Hearing transcript at 12.  

February 2005 VA treatment notes indicate that the veteran 
was positive for subjective daily depression, a desire to 
withdraw, concentration difficulties, i.e. he complained of 
being forgetful, sleep disturbance, feeling fatigued much of 
the day, and crying episodes one or twice per week.  He also 
reported occasional fleeting impressions of "'like something 
moved out of our side' vision and 'you recognized it. 
Sometimes I hear stuff; there'd be nothing' audible 'that you 
thought you heard.  Like every day you hear stuff and it 
don't be there. Some noise behind you - like movement of some 
kind, for example."  Following the GAF assignment of 38 is a 
parenthetical note of "possible mild auditory and visual 
hallucinations."  

March 2005 VA treatment notes followed administration of 
psychiatric testing.  The clinician found the veteran to 
suffer from major depressive disorder, recurrent, severe with 
psychotic features.  He also listed "R/O [rule out] 
Posttraumatic Stress Disorder, Chronic", under Axis I 
diagnoses.  This practitioner also provided Axis I diagnoses 
of major depressive disorder, recurrent, severe with 
psychotic features, anxiety disorder, and alcohol abuse, and 
remarked that the psychiatric testing scores suggested 
disturbed thinking, emotional withdrawal, and accompanying 
major depression with psychotic features.  

Thus, the GAF scores indicating more disabling psychiatric 
disability are associated with a possibility of 
hallucinations and associated with a diagnosed psychiatric 
disorder that is not service connected, major depressive 
disorder.  Other than the single clinical finding that the 
veteran possibly has hallucinations, there is no evidence of 
record indicating that he suffered from hallucinations prior 
to that time or since that time.  

Significantly, other than for a short period of time in 2005, 
the veteran has been assigned GAF scores indicating that he 
has mild to moderate symptoms.  Clinical findings essentially 
show him to be depressed.  From the veteran's statement, his 
PTSD results primarily in difficulty interacting with others.  
However, the veteran apparently interacts satisfactorily his 
son and with a significant other, his girlfriend.  Taking the 
relevant evidence as a whole, the Board finds that the 
veteran has mild symptoms of his PTSD with only a short 
duration of more disabling symptoms.  Other than that short 
time, his PTSD manifests as some difficulty interacting with 
others.  

Moreover, while the veteran has asserted that he suffers from 
occupational impairment due to his PTSD, this is not 
indicated by the evidence of record.  According to John 
Lebetter, M.D.'s October 2001 notes, the veteran stopped 
working in 2001 at a job that he held for many years.  Dr. 
Ledbetter indicates only a work related physical injury as 
the reason that the veteran ceased working.  There is no 
objective evidence of record indicating that he suffers any 
occupational impairment due to this PTSD.  Findings that the 
veteran is withdrawn and depressed since leaving his 
occupation due to that injury do not demonstrate that he has 
other than social impairment due to this PTSD.  38 C.F.R. § 
4.126 (b) provides that an evaluation shall not be assigned 
on solely on the basis of social impairment.  The evidence 
fails to show that the veteran's PTSD results in any 
occupational impairment.  

As the record does not demonstrate that the veteran's PTSD 
results in any decrease in work efficiency or any periods of 
inability to perform occupational tasks, a rating higher than 
the 10 percent already assigned is not warranted.  


Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted for the 
veteran's disability resulting from his lobectomy, entrance 
and exit wound scars, and PTSD.  The Board agrees.  The 
veteran has not required any periods of hospitalization for 
his disabilities.  No evidence of record establishes that 
these disabilities cause marked interference with employment.  
Indeed, he apparently was able to work despite these 
disabilities until he suffered an on-the-job injury in 
January 2001.  In an October 2001 report, Dr. Ledbetter 
stated that the veteran had been an employee at the same 
company for 22 years prior to a fall at a construction site 
that resulted in injury to his shoulder and his right chest 
area.  As he has apparently not worked since that injury, 
there is insufficient evidence to demonstrate that his 
partial lobectomy, entrance and exit wound scars, or PTSD 
result in marked interference with his employment.  The 
effect of these disabilities on the veteran is not different 
than the effect of similar disabilities on other veterans, 
and thus these disabilities are appropriately rated under the 
scheduler criteria.  These claims are not referred for 
consideration of an extraschedular rating.  


Conclusion

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims for a compensable evaluation 
for entrance and exit wound scars, for an evaluation in 
excess of 10 percent for PTSD, and for an evaluation in 
excess of 30 percent for a partial right lobectomy.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007).  


Withdrawn issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing, or at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).  

During the July 2007 hearing, the veteran indicated that he 
wished to withdraw his appeal for an increased rating for 
right ulnar neuritis.  Hearing transcript at 2.  Thus, there 
remain no allegations of errors of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and the appeal is 
dismissed.


ORDER

New and material evidence not having been submitted, the 
veteran's claim for entitlement to service connection for 
hypertension, to include as secondary to service-connected 
PTSD, is denied.  

Entitlement to an evaluation of 30 percent for partial 
lobectomy right upper lobe, is granted, subject to statutory 
and regulatory provisions governing the payment of monetary 
benefits.

Entitlement to a compensable evaluation for scars from bullet 
wound, entrance right nipple areas, exit posterior chest, is 
denied.  

Entitlement to an evaluation in excess of 10 percent for PTSD 
is denied.  

The appeal for entitlement to an evaluation in excess of 10 
percent for right ulnar neuritis is dismissed.  

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA examination reports from December 1972, December 1974, and 
April 2003 indicated that the veteran suffered a gunshot 
wound during service.  In the April 2003 examination report, 
the path of the bullet was described as entering the right 
chest just medial to the right nipple, traversing upward and 
exiting through the right upper posterior shoulder, just 
above or through the right scapula.  A December 1974 VA 
examination report indicated that a 34 centimeter thoracotomy 
surgical scar cuts across the veteran's major muscles in the 
area of Group I and II.  That report listed the trapezius, 
latissimus dorsi, serratus magnus, rhomboids, and pectoralis 
major muscles.  The April 2003 examiner stated that the 
veteran has two scars from chest tubes, one in the anterior 
chest wall and one in the lateral lower chest wall.  This 
examiner also stated that the veteran has a tracheotomy scar 
at the base of his neck.  

This disability is currently assigned a 20 percent disability 
rating under 38 C.F.R. § 4.73, Diagnostic Code 5302, for 
moderate injury to muscle group II.  No rating is assigned 
for injury to muscle group I and no rating is assigned for 
the 34 inch thoracotomy scar, or the three scars described as 
tube scars.  Unclear from the medical evidence of record is 
what muscles were damaged by the thoracotomy as opposed to 
the bullet passing through the veteran's chest and back.  
Also unclear, is whether the tracheotomy scar is of the neck, 
as opposed to other than the face, head, or neck; a 
distinction which must be determined so that the proper 
criteria can be considered under 38 C.F.R. § 4.118, for 
disabilities of the skin.  Nor is there sufficient evidence 
of record as to the characteristics of this scar.  

Therefore, on remand, the veteran must be afforded additional 
VA skin and muscle examinations.  See 38 C.F.R. 4.1 (accurate 
and fully descriptive examinations are required for proper 
application of the rating schedule).  

Additionally, the veteran's claim for TDIU must also be 
remanded as this claim is inextricably linked to his claim 
for an increased rating for his service-connected right 
thoracotomy, scar, with damage to muscle groups I and II; 
three tube site scars.  See Hoyer v. Derwinski, 1 Vet. App. 
208, 209-10 (1991).  He should also be provided adequate VCAA 
notice relevant to this claim.

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim for a TDIU; (2) the information and 
evidence that VA will seek to obtain on 
his behalf; (3) the information or 
evidence that he is expected to provide; 
and (4) request or tell him to provide any 
evidence in his possession that pertains 
to the claim.  A copy of this notification 
must be associated with the claims folder.

2.  Schedule the veteran for a VA muscle 
examination.  The veteran's claims file 
and a copy of this Remand must be provided 
to examiner in conjunction with this 
examination and the examiner must review 
the claims file.  The examiner is asked to 
annotate the examination report as to 
whether he or she reviewed the claims 
file.  

The examiner should identify the specific 
muscle groups and specific muscles 
involved in, or affected by, the veteran's 
service-connected gunshot wound of the 
right chest and right upper back, i.e., 
Muscle Groups I, II, etc.  In particular, 
the examiner is asked to identify whether 
the veteran suffered through and through 
injuries to the identified muscles and 
specify whether those injuries were the 
result of the thoracotomy or the result of 
the bullet passing through the muscles.  

The examiner should discuss the severity 
of any muscle impairment.  The examination 
report must address any loss of power, 
weakness, lowered threshold of fatigue, 
pain, impairment of coordination, and/or 
uncertainty of movement, resulting from 
the veteran's service-connected 
disability.  

The examiner is also asked to indicate the 
contribution to the veteran's disability 
resulting solely from the post- service 
injury that the veteran suffered on or 
about January 2001, if possible.  

3.  Schedule the veteran for a VA skin 
examination.  The veteran's claims file 
and a copy of this Remand must be provided 
to examiner in conjunction with this 
examination and the examiner must review 
the claims file.  The examiner is asked to 
annotate the examination report as to 
whether he or she reviewed the claims 
file.  

Unretouched photographs of the areas 
affected by a thoracotomy scar, 
tracheotomy scar, and torso tube scars 
should be included with the examination 
report.

The examiner must describe in detail the 
veteran's thoracotomy scar, torso tube 
scars, and tracheotomy scar.  The surface 
area of each scar must be measured and 
stated in the examination report.  

As to the tracheotomy scar, the following 
must be included in the examination 
report: scar length, scar thickness, 
whether the surface contour of the scar is 
elevated or depressed, any pigmentation 
changes, any abnormal skin texture, 
whether there is missing underlying soft 
tissue, and whether the skin is indurated 
and inflexible.  

As to the thoracotomy and torso tube 
scars, the examiner is asked to state 
whether these are superficial, deep, 
unstable, or painful upon examination.  

4.  Then, readjudicate the veteran's 
claims, with application of all 
appropriate laws, regulations, and case 
law, including attention to 38 C.F.R. 
§§ 4.55, 4.56, and Esteban v. Brown, 6 
Vet. App. at 261 (1994).  If the decision 
with respect to any of the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


